Title: From Thomas Jefferson to James Currie, 23 June 1805
From: Jefferson, Thomas
To: Currie, James


                  
                     Dear Sir 
                     
                     Washington June 23. 1805.
                  
                  Dr. Bruff a dentist the bearer of this, has resided some years in this place, and has justly acquired the character of a very excellent man. possessing talents of the very first order in mechanics he has applied them with great success to the invention & improvement of the instruments of his art & much to the advantage of those who have occasion to employ him. having been of that number myself, I speak from some experience of him. he pays a visit to Richmond, with some thoughts of a permanent settlement either there or at Petersburg. having a real wish he may meet with the success which his merit & skill deserve, any good offices you may be so good as to render him will give me pleasure & be gratefully felt by him. Accept my friendly salutations & assurances of great & constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. Should your peregrinations in the months of Aug. or September lead you into the neighborhood of Monticello I shall be happy to see you there.
                  
               